Citation Nr: 1143660	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-03 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1971 until her retirement in April 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In July 2010 the Board remanded the matter for verification of any in-service and to afford the Veteran a VA examination.  


FINDING OF FACT

There is credible supporting evidence of in-service stressors to support the diagnosis of posttraumatic stress disorder.  


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  



As the claim is granted, VCAA compliance need not be further addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The Veteran seeks service connection for posttraumatic stress disorder, which she relates to in-service stressors during her tour of duty at the U-Tapao Air Field, Thailand, including witnessing the crash landing of a B-52 with the loss of four crewmen, and, while on duty at the base hospital, encountering the remains of a close friend that had died in a plane crash during a combat mission.  

The service personnel records show that the Veteran served as a registered nurse at the Air Force Hospital at U-Tapao, Thailand, from about October 1972 to November 1973. 

VA records dated throughout the appeal period reflect a diagnosis of posttraumatic stress disorder.  

The Department of Defense has verified the plane crash with fatalities at the U-Tapao Air Field in December 1972 and the death of the officer identified by the Veteran in a plane crash during a combat mission in May 1973.  

On VA examination in January 2011, the VA examiner, a clinical psychologist, stated that the Veteran's symptoms did not presently meet the criteria for posttraumatic stress disorder, but it was likely the full criteria for PTSD were met in 2005.  The diagnosis was dysthymic disorder and PTSD with delayed onset, in partial remission.





Legal Criteria

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and inservice stressors; and credible supporting evidence that the claimed in service stressor or stressors occurred.  A diagnosis of posttraumatic stress disorder must be made in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 3.303(f).  

A chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Analysis

Department of Defense verified the plane crash with fatalities at the U-Tapao Air Field in December 1972 and the death of a pilot in May 1973 identified by the Veteran.  Absent any evidence to the contrary, and based on the Veteran's tour of duty as a hospital nurse in the surgery ward at the 11 U.S. Air Force hospital at U-Tapao Air Field, Thailand in 1972 and 1973, the Board finds the Veteran's statements, pertaining to in-service stressors credible.  38 C.F.R. § 3.304(f).  See Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that corroboration of every detail of a claimed stressor, including personal participation is not required, rather an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply personal exposure).

In addition, VA medical records dated during the appeal period reflect a diagnosis of posttraumatic stress disorder, and that diagnosis has been confirmed by a VA examiner who relates the disorder, at least in part, to events in service.  The record contains no evidence to the contrary. 


While the Veteran's symptoms are presently in remission, this does not negate the diagnosis.  See McClain at 319 (providing that a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).    

Accordingly, as the Veteran has a diagnosis of posttraumatic stress disorder that is related to credible evidence of in-service stressors, service connection for posttraumatic stress disorder is established.  38 C.F.R. § 3.304(f).


ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


